JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant, which the court construes as a memorandum of law and facts. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. Rule 36(d). It is
ORDERED AND ADJUDGED that the order of the district court entered on September 7, 2017, denying appellant’s motion to extend his travel permit, be affirmed. Appellant has not demonstrated that the district court’s order constitutes an abuse of discretion. See United States v. Hunt, 843 F.3d 1022, 1030 (D.C. Cir. 2016) (reviewing district court’s management of supervised release for abuse of discretion); see also United States v. Mosby, 719 F.3d 925, 930 (8th Cir. 2013) (“We review for abuse of discretion a district court’s denial of a motion to modify the terms of supervised release.”). Insofar as appellant seeks to challenge the validity of his conviction or his terms of supervised release, those issues are outside the scope of the order on appeal.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to issue the mandate forthwith.